Citation Nr: 1813105	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-39 094A		DATE
Advanced on the Docket
		

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral tinnitus. 

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for bilateral tinnitus. 

5.  Entitlement to service connection for a bilateral foot disability claimed as jungle rot.  

6.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  







ORDER

New and material evidence having been received, the issue of entitlement to service connection for bilateral hearing loss is considered reopened.  

New and material evidence having been received, the issue of entitlement to service connection for tinnitus is considered reopened.  

The claim of entitlement to service connection for bilateral hearing loss is denied.  

The claim of entitlement to service connection for tinnitus is denied.  

The claim of entitlement to service connection for a bilateral foot disability is denied.  

The claim of entitlement to an initial disability rating in excess of 50 percent for PTSD is denied.  


FINDINGS OF FACT

1.  An October 2008 rating decision denied a claim of service connection for hearing loss and tinnitus; the Veteran did not file a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for hearing loss has been received since the October 2008 rating decision, and as such, the claim for entitlement to service connection for hearing loss is reopened.

3.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for tinnitus has been received since the October 2008 rating decision, and as such, the claim for entitlement to service connection for tinnitus is reopened.

4.  The Veteran's current bilateral hearing loss did not manifest during service and is not causally related to the Veteran's noise exposure or ear infections during service.  

5.  The Veteran's current tinnitus is causally related to his bilateral hearing loss, did not manifest during service, and is not causally related to the Veteran's noise exposure or ear infections during service. 

6.  The Veteran does not have a current bilateral foot disability, described as jungle rot, that manifested during service or is causally related to service.

7.  The Veteran's PTSD has been manifested with occupational and social impairment with reduced reliability and productivity, but without occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  The October 2008 rating decision is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

2.  New and material evidence has been received since the October 2008 denial of service connection for hearing loss to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C. §§ 1110, 1131, 5103, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2017).

3.  New and material evidence has been received since the October 2008 denial of service connection for tinnitus to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C. §§ 1110, 1131, 5103, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2017).

4.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

5.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

6.  The criteria for service connection for a bilateral foot disability claimed as jungle rot have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

7.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

The Veteran served in the United States Naval Reserves from March 1943 to December 1943 and had honorable active duty service from December 1945 to November 1947 in the United States Navy.  The Veteran continued with additional service in the United States Naval Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2014 and June 2016 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan that granted service connection for PTSD, effective March 27, 2013, denied service connection for bilateral foot jungle rot and declined to reopen the claim of entitlement to service connection for bilateral hearing loss and tinnitus.  

The Board remanded the issue for further development in December 2016 for a videoconference hearing before the Board.  In January 2017, the Veteran's representative submitted a statement withdrawing the Veteran's hearing request.  Therefore, as the Veteran's hearing request is considered withdrawn, the case has been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Duties to Notify and Assist

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  Compliant VCAA notice was provided in June 2013.  

Here, the Veteran's increased rating claim arises from his disagreement with the initial evaluation and that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's personnel records are on file, as are various post-service medical records. The Board acknowledges that the Veteran's service treatment records are missing; however, the RO has exhausted all possible avenues to obtain a more complete set.  The Board notes that the Veteran's service medical records appear to have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973, and have not been located.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Because the Veteran's medical records remain absent from the file, the Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

The Board finds that the record as it stands includes other adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).   VA examinations have been conducted and any necessary opinions obtained.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

1-2.  Whether new and material evidence has been received to reopen the claims of entitlement to service connection for bilateral hearing loss and bilateral tinnitus.

The Board will address the hearing loss and tinnitus issues together as they stem from the same factual background and are inextricably intertwined.

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise        a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an October 2008 rating decision, the RO denied service connection for hearing loss and tinnitus, as there was no evidence of either condition during active military service or any current medical evidence linking these now diagnosed conditions to military service.  The Veteran did not file a notice of disagreement regarding the October 2008 rating decision.  Therefore, that decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.  The Veteran also did not submit any information or evidence within one year of the October 2008 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2016); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

Evidence received since the rating decision in October 2008 includes lay evidence relating his hearing loss to noise exposure during service and a statement that his hearing difficulties began in service.  Additionally, the record includes evidence relating the Veteran's tinnitus to his hearing loss.  The evidence was not of record at the time of the prior denials and is material to the claims.  

Therefore, such evidence is new and material and the claims for service connection for hearing loss and tinnitus are considered reopened.



Service Connection Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

3.  Entitlement to service connection for bilateral hearing loss.

The Veteran essentially contends that he was exposed to loud noise during his active service, resulting in his current hearing loss.

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with hearing loss for VA purposes.  The Veteran's audiogram in July 2013 showed puretone thresholds in dB as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
50
65
85
LEFT
30
45
45
70
80

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 100 percent in the left ear.

Accordingly, the first criterion (a current hearing loss disability) for establishing service connection has been met.  The question becomes whether this condition is related to service.

The Board concedes that the Veteran was exposed to noise during service.  

Although the Veteran's service treatment records have since been lost, the November 1980 rating decision cited treatment records related to the ear during service.  The Veteran was seen on numerous occasions with complaints of ear infection.  On September 9, 1943, he was seen for otitis media of the right ear, acute.  He was also seen on June 30, 1943, for otitis media of the right ear.  This diagnosis was subsequently changed to mumps on July 6, 1943, as an intercurrent disease.  Finally, he was seen in September 1947 for otitis media on the left.  This diagnosis was subsequently changed to tonsillitis.  The VA examination in September 1980 found no evidence of an ear infection.

The summary report of the September 1980 examination for loss of organic hearing acuity showed puretone thresholds in dB as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
35
40
45
LEFT
25
20
20
35
60

The Veteran exhibited a sloping mild to moderate sensorineural hearing loss bilaterally.  Speech recognition testing showed 100 percent bilaterally.  

The Veteran was afforded a July 2013 VA examination.  The examiner opined that he could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation as there was no exit audiogram or exit testing completed in 1947 that indicates whether the Veteran left active service with hearing loss.  

VA obtained an additional nexus opinion in September 2015.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The Veteran reported that difficulty hearing started in April 1943 during bootcamp.  The examiner acknowledged the Veteran's noise exposure during service.  He also reported that the Veteran's civilian work history included positive noise exposure from 1947 to 1954.  Recreational noise exposure included hunting prior to 1965 and occasional mowers.  Medical history showed ear infection treated with antibiotics and bilateral ear surgery right after boot camp in 1943.  He cited the July 2013 examination and that the service treatment records were burned in a fire.  The examiner reviewed the Veteran's remaining treatment records.  He opined that hearing loss was less likely than not a result of military service.  For the purpose of the examination, the examiner assumed that the Veteran entered active military service with normal hearing pure tone thresholds in both ears.  The examiner noted the lack of a separation physical.  The examiner found no evidence to establish chronicity or continuity of care.  Although the Veteran reported that his hearing disturbances started during active military service, the Veteran first sought evaluation for his hearing difficulties in 1980, 33 years post-active military service.  The hearing difficulties noted in the Veteran's records show that he was treated for middle-ear infections during service.  Middle-ear infections result in a possible temporary shift in hearing.  The examiner noted no indication of middle-ear difficulties at the current examination and found no indication of conductive hearing loss (middle ear difficulties) during examinations in 1980 or 2013.  According to the NOISE MANUAL, (Fifth Edition, edited by Berger et al.) and OSHA regulations, the degree of any noise-induced hearing loss is highly correlated with the intensity of the noise and the length of the exposure time.  In civilian life, the Veteran had at least 9 years of civilian occupational noise (construction, tool & die, farming) prior to his hearing evaluation in 1980.  He also reported a history of recreational noise exposure (hunting/right-handed shooter and lawn care) prior to 1965.  His exposure to hazardous noise in civilian life was greater than his four and a half years of hazardous noise in the military.  Therefore, the nexus with military service is less than a fifty-fifty probability relationship compared to his exposure to hazardous noise in civilian life.  The examiner noted that in 1980 there was some high-frequency hearing loss noted bilaterally.  Hearing loss due to noise exposure does not happen after separation.  Hearing loss from hazardous noise is immediate.  If it is a result of military noise exposure, it occurs during military service.  It is not delayed.  The examiner cited medical literature noting that "[m]ost scientific evidence indicates that previously noise-exposed ears are not more sensitive to future noise exposure and that hearing loss due to noise does not progress (in excess of what would be expected from the addition of age-related threshold shifts) once the exposure to noise is discontinued." "Acknowledgements: This ACOEM statement was developed by the ACOEM Noise and Hearing Conservation Committee under the auspices of the Council on Scientific Affairs.  It was peer-reviewed by the Committee and Council and approved by the ACOEM Board of Directors on October 27, 2002."  American College of Occupational and Environmental Medicine, Noise-induced Hearing Loss, 2002, p.1.  

While the Veteran believes that his current hearing loss is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of hearing loss are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his hearing loss is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current hearing loss is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for hearing loss.  As the preponderance of the evidence is against the claim for service connection for hearing loss, the benefit of the doubt rule does not apply.  38 U.S.C. § 5107; 38 C.F.R. § 3.102

4.  Entitlement to service connection for bilateral tinnitus.

The Veteran essentially contends that he was exposed to loud noise during his active service, resulting in his current tinnitus.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with tinnitus.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

The Board again concedes that the Veteran was exposed to noise during service.  

The Veteran was afforded a July 2013 VA examination.  The examiner stated that he could not provide an opinion regarding tinnitus as there was no exit audiogram testing completed in 1947 to indicate if there was a hearing threshold shift during active military service.  

VA obtained an additional nexus opinion regarding the Veteran's tinnitus in September 2015.  The examiner acknowledged the Veteran's noise exposure during service.  He also reported that the Veteran's civilian work history included positive noise exposure from 1947 to 1954.  Recreational noise exposure included hunting prior to 1965 and occasional mowers.  Medical history showed ear infection treated with antibiotics and bilateral ear surgery right after boot camp in 1943.  He cited the July 2013 examination and that the service treatment records were burned in a fire.  The examiner reviewed the Veteran's remaining treatment records.  The examiner noted that most tinnitus is associated with hearing loss; however, this Veteran did not have hearing loss at military separation.  He found that it is less likely than not that the Veteran's hearing loss is from military service.  Therefore, the examiner concluded that the Veteran's tinnitus is less likely than not a result of military noise exposure.  Tinnitus does not happen after separation.  The examiner cited medical literature noting that as "the interval between a noise exposure and the onset of tinnitus lengthens, the possibility that tinnitus will be triggered by other factors increases."  Noise and Military Service, Humes, L., Loellenbeck, L., and Durch, J., eds., Institute of Medicine of the National Academies, National Academies Press, Washington, DC, 2006, p 119.  

While the Veteran believes that his current tinnitus is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of tinnitus are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his tinnitus is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current tinnitus is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for tinnitus.  As the preponderance of the evidence is against the claim for service connection for tinnitus, the benefit of the doubt rule does not apply.  38 U.S.C. § 5107; 38 C.F.R. § 3.102

5.  Entitlement to service connection for a bilateral foot disability claimed as jungle rot. 

The Veteran contends he contracted jungle rot of the bilateral feet during service.  

The Veteran was afforded a VA examination in July 2013.  The examiner noted a diagnosis of tinea pedis.  The Veteran had documented slight fungus infection of the feet in August 1945.  The examiner noted that the Veteran currently had chronic tinea pedis between the third, fourth, and fifth toes of both feet.  The examiner noted no clinical evidence of chronic treatment for the condition since separation from the military.  The General Medical VA examination done in 1980 did not document a foot condition.  The examiner noted that the severe degenerative changes of the tarsometatarsal joints with notable degenerative change of the talonavicular joint was causing the fungal infection not to resolve.

In an August 2014 VA treatment record, the examiner diagnosed dermatophytosis nails, calluses, and peripheral vascular disease.  The Veteran reported foot pain for one month.  He was in need of care for fungal toenails.  The Veteran had mild pedal edema bilaterally.  The integument had pale color with cool temperature.  It was thin, shiny, and grossly intact.  He had lesions at the 4th and 5th digits of the right foot.  The toenails were long, thick, discolored yellow and brown with sublingual debris.  The examiner noted no signs of infection.  The examiner diagnosed dermatophytosis nails, calluses, and peripheral vascular disease.

While the Veteran believes that his current tinea pedis is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of his tinea pedis are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his tinea pedis is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current tinea pedis is not competent medical evidence.  The Board specifically notes that the VA examiner provided a documented etiology for the Veteran's current tinea pedis, specifically the severe degenerative changes of the toes.  Therefore, the Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for a bilateral foot disability claimed as jungle rot.  As the preponderance of the evidence is against the claim for service connection for a bilateral foot disability, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102

6.  Entitlement to an initial disability rating in excess of 50 percent for PTSD.

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides, in part, as follows: 

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Board finds that the competent, credible, and probative evidence fails to support a disability rating in excess of 50 percent.  

May 2013 VA treatment records showed that the Veteran appeared stated age with good hygiene.  He had fair to good eye contact and was cooperative.  He had normal psychomotor behavior.  The Veteran's speech was normal with good volume, relevant speech, and normal rate.  The Veteran was fully oriented to time, place, person, and purpose of meeting.  His thought processes were logical and linear.  He showed no evidence of hallucinations or delusions.  The Veteran's memory was intact.  His attention was normal.  He was able to concentrate and was not distracted.  His abstraction was normal and his judgment and insight were intact.  The Veteran's affect was euthymic.  His sleep was normal, though he had nightmares on a regular basis.  His appetite was normal.  He had no anxiety, panic, distractibility, irritability, anger, impulsivity, hyperactivity, or obsessions and compulsions.  The examiner diagnosed PTSD.  The suicide risk screen was negative.  The Board acknowledges that the Veteran reported a history of suicidal thoughts in a May 2013 VA treatment record dated five days prior to the above mental health evaluation.  

The Veteran was afforded a VA examination in July 2013.  The examiner diagnosed chronic PTSD. He also diagnosed a cognitive disorder NOS.  The examiner noted that it was possible to differentiate which symptoms were attributable to each diagnosis.  Specifically, he stated that the primary symptoms were attributable to PTSD with decline in memory and concentration due to his cognitive disorder, which is not secondary to PTSD.  The Veteran's functional impairment was impacted by both conditions with the cognitive disorder resulting in impairment in the ability to manage daily affairs and occupational matters.  The examiner reviewed the claims file and performed a psychiatric examination, to include a discussion with the Veteran's son.  The Veteran remained close with two of his siblings.  His relationship with his wife and family was quite good.  The Veteran had seven children and over fifty grandchildren and great grandchildren.  He married his wife in 1950.  He was otherwise relatively reclusive outside of his fellow church members.  The Veteran still helped out at the family upholstery business.  The Veteran reported difficulty with intrusive thoughts, flashbacks, and nightmares with poor sleep and chronically depressed mood.  He noted a history of suicidal thoughts.  He denied overt suicidality, plan, or intent to self-harm.  He reported anxiety with panic attacks triggered a few times a month.  He acknowledged difficulty remembering things.  Mental status examination showed a casually dressed and well-groomed male.  He was alert and fully oriented, displaying no long-term memory impairments.  The examiner did note mild to moderate short-term memory and attentional difficulties.  The Veteran processed questions slowly and at times responded vaguely and mildly tangentially.  He had difficulty understanding some questions on the PTSD screen and struggled with memory and attention tasks on the mental status examination.  The Veteran's mood and affect were subdued and mildly irritable.  He displayed fair eye contact and mild psychomotor agitation.  The Veteran's speech was normal in rate and tone, spontaneous, and goal-directed.  His thought processes were generally organized with no evidence of a formal thought disorder, hallucinations, delusions, mania, or obsessive-compulsive features.  He had the capacity for abstract thought.  He had fair insight into his emotional functioning.  He displayed mild difficulties with his activities of daily living due to mental health issues, but denied active suicidal or homicidal ideation.  The Veteran experienced recurrent distressing dreams, re-experiencing, avoidance, markedly diminished interest or participation in significant activities, feelings of detachment, a sense of a foreshortened future, difficulty falling or staying asleep, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, and disturbances of motivation or mood.

July 2014 VA treatment records showed nightmares about once per month that woke him up and were disturbing.  The Veteran had a wonderful trip to Hawaii.  The Veteran, his wife, and his son just returned from a vacation.  The Veteran denied any suicidal or homicidal ideation or any psychosis with no evidence to suggest otherwise.  The examiner diagnosed PTSD.

April 2015 VA treatment records showed that the Veteran turned 90 and attended a surprise party with over 100 people.  He and his wife were married for almost 65 years.  The Veteran was looking forward to a family reunion in the summer.  He was still struggling with nightmares and some flashbacks.  The Veteran denied any suicidal ideation, homicidal ideation, or psychosis with no evidence to suggest otherwise.

The record contains an August 2015 disability benefits questionnaire.  The examiner diagnosed PTSD.  The examiner noted occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood.  The examiner noted recurrent distressing dreams, re-experiencing, distress at exposure to cues, recurrent and distressing recollections, avoidance, markedly diminished interest or participation in significant activities, feelings of detachment, difficulty falling or staying asleep, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, impairment of short and long term memory, speech intermittently irrelevant, difficulty understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, persistent delusions or hallucinations.  The examiner noted that the Veteran fears his family will abandon him.  The examiner interviewed the Veteran and reported a notable age-related cognitive decline.  He still went to the shop with his son, but he just sits in the office.

A May 2016 VA treatment record showed that the Veteran was oriented to person, place, time, and situation.  His mood was slightly depressed, but he smiled and laughed.  His thoughts were clear and goal-directed.  He had no evidence of perceptual disturbance.  His judgment and insight were grossly intact.  He reported that he was feeling somewhat down.  He was eating fine and fell asleep well.  He had trouble falling back asleep when he awakens to urinate.  He enjoyed things, but did less due to age, energy, vision loss, and foot problems.  He still upholstered furniture, gardened, and enjoyed faith and family.  He was the chaplain for the VFW near his home.  He was looking forward to a trip soon to go to two weddings out of state for his grandchildren.  He was not thinking of suicide.  He was able to laugh and joke at times.  He did not appear to present an imminent risk to self or other harm as he had no reported ideation, intent, or plans of suicide.  The examiner diagnosed PTSD and unspecified depressive disorder.

July 2016 VA treatment records showed feelings of worthlessness.  The Veteran worked in his upholstery shop in his garage.  He enjoyed going to two family weddings this summer.  He stated that his wife is what keeps him going.  He denied any suicidal or homicidal ideation or any psychosis.  He denied any problems with alcohol or recreational drugs.  The examiner diagnosed PTSD.

To receive a disability rating in excess of 50 percent, the evidence must show occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking, or mood.  The Board notes that the Veteran was not deficient in work, family relations, or judgment.  The evidence regularly indicated excellent family relationships.  The Veteran's judgment was intact.  Although his age and age-related cognitive disorder limited his work abilities, he remained active in his family business.

Specifically, the Veteran did not have obsessional rituals.  Specifically, the July 2013 VA examiner noted no obsessive-compulsive features.  The Veteran's speech was normal in May 2013 and July 2013.  The Veteran did not have near- continuous panic or depression affecting the ability to function independently, appropriately and effectively.  He had no impaired impulse control or spatial disorientation.  The Veteran's hygiene was described as good.  The evidence also did not indicate any difficulty in adapting to stressful circumstances including work or work like setting.  The Veteran continued to work in his upholstery shop.  The May 2016 VA treatment records showed that the Veteran enjoyed things but did less due to age, energy, vision loss, and foot problems.  The Veteran did not have an inability to establish and maintain effective relationships as he had excellent family relations, served as chaplain at his local VFW, and had relationships with members of his church.

The Board has considered that the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Vazquez-Claudio; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may reflect the severity of his PTSD.  These include, but are not limited to recurrent distressing recollections, avoidance, detachment, hypervigilance, and exaggerated startle response.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of disturbances of motivation and mood.  See Mauerhan, 16 Vet. App. 436.

The Board acknowledges that the August 2015 PTSD disability benefits questionnaire noted additional symptoms and found occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood.  The Board notes that the findings of this single examination are not consistent with the Veteran's treatment records prior to and subsequent to the examination.  The Veteran did not report such severe symptoms until he was being examined solely for the purpose of obtaining additional VA benefits.  For example, the Veteran has consistently denied any delusions or hallucinations in his regular treatment, but the August 2015 examiner noted persistent delusions and hallucinations.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Additionally, the August 2015 examiner stated that the Veteran had a notable age-related cognitive decline, but did not address which symptoms are related to his cognitive disorder and which are related to his PTSD.  

Even with the contradicting levels of severity identified by the disability benefits questionnaire and the VA examiners, the Board notes that the Veteran's treatment records are more probative than the single evaluations.  Here, the most consistent picture revealed by the contents of the records yields the conclusion the Veteran's impairment is much more benign than depicted on the August 2015 disability benefits questionnaire.  That report is clearly an outlier.  As such, the Board concludes the Veteran is not suffering from occupational and social impairment with deficiencies in most areas.  

Based on the evidence of record, and after resolving all doubt in the Veteran's favor, the Board finds that the manifestations of the Veteran's PTSD do not more nearly approximate the criteria for a disability rating in excess of 50 percent.  As such, the Board finds that the preponderance of the evidence is against the claim.



	(CONTINUED ON NEXT PAGE)





______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  Jan Dils, Attorney at Law



Department of Veterans Affairs


